ORDER
The Court allows the State’s petition for discretionary review for the limited purpose of remanding this case to the Court of Appeals in order to consider any of the challenges to the trial court’s judgments advanced in defendant’s brief before that Court that the Court did not address in its original opinion and, in the event that the Court of Appeals determines that none of defendant’s additional challenges to the trial court’s judgments have any merit, to modify its original decision so as to provide for a further remand to the trial court for entry of judgment and resentencing on the lesser included offense of second degree arson.
By order of the Court, this the 16th day of March, 2017.
s/Moraan. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 17th day of March, 2017.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina